          Case 1:20-ap-01077-VK                      Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                     Main Document     Page 1 of 9


 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 STEVEN T. GUBNER – Bar No. 156593
 TAMAR TERZIAN – Bar No. 254148                                                                           FILED & ENTERED
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367                                                                                         NOV 13 2020
 Telephone: (818) 827-9000
 Facsimile: (818) 827-9099
 Email: sgubner@bg.law                                                                                      CLERK U.S. BANKRUPTCY COURT
         tterzian@bg.law                                                                                    Central District of California
                                                                                                            BY Bever      DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT

 Attorney for David Seror, Chapter 7 Trustee

                                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

 In re:
                                                                              CASE NO.: 1:20-bk-10276-VK
                                                                              CHAPTER: 7
 HORMOZ RAMY,
                                                                              ADVERSARY NO.: 1:20-ap-01077-VK
                                                             Debtor(s).


 DAVID SEROR, Chapter 7 Trustee,                                              ORDER ASSIGNING MATTER TO MEDIATION
                                                             Plaintiff(s),     PROGRAM AND APPOINTING MEDIATOR
                                                                                   AND ALTERNATE MEDIATOR
                                    vs.
                                                                                                     EXHIBIT ATTACHED

 HORMOZ RAMY,                                                                             (PARTIES’ SIGNATURE PAGE)

                                                            Defendant.                           [NO HEARING REQUIRED]



This Adversary Proceeding
        (Adversary proceeding/name of dispute in main case)
is assigned to the Bankruptcy Mediation Program of this district, and the following are appointed as Mediator and
Alternate Mediator:
Mediator:                                                 Alternate mediator:
Meredith Jury                                                                 Howard Ehrenberg
Name                                                                          Name
Turoci Bankruptcy Firm                                                        SulmeyerKupetz
Firm name                                                                     Firm name



             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 1                                                                       F 702
          Case 1:20-ap-01077-VK                       Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                      Main Document     Page 2 of 9

Address                                                                        Address
         th
3845 10 Street                                                                 333 South Grand Avenue, Suite 3400
City, state, zip code                                                          City, state, zip code
Riverside, CA 92501                                                            Los Angeles, CA 90071
310-277-6910                                                                   213-617-5213
Telephone                                                                      Telephone
                                                                               213-629-4520
Facsimile                                                                      Facsimile
Majury470@gmail.com                                                            hehrenberg@sulmeyerlaw.com
Email address                                                                  Email address




The attorneys for the parties are:
Attorney for Plaintiff:                                                        Attorney for Defendants:
Tamar Terzian                                                                  Mac E. Nehoray
Name                                                                           Name
Brutzkus Gubner                                                                Nehoray & Drake LLP
Firm name                                                                      Firm name
21650 Oxnard Street, Suite 500                                                 24007 Ventura Blvd., Suite 110
Address                                                                        Address
Woodland Hills, CA 91367                                                       Calabasas, CA 91302
City, state, zip code                                                          City, state, zip code
818-827-9000                                                                   818-222-2227
Telephone                                                                      Telephone
818-827-9099                                                                   818-691-0405
Facsimile                                                                      Facsimile
tterzian@bg.law                                                                mac@nehoraylegalgroup.com
Email address                                                                  Email address



[Attach additional page(s) if necessary.]




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                            Page 2                                                                       F 702
         Case 1:20-ap-01077-VK                       Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                     Main Document     Page 3 of 9


Description of the Matter:

        1.           Objection to claim/claim resolution
        2.           Plan
                          Objection to plan confirmation
                          Plan formulation/negotiation
        3.           Valuation
        4.           Preference
        5.           Fraudulent transfer
        6.           Lien avoidance
        7.           Dischargeability
                     Specify grounds: 727 non-dischargeability action


        8.           Other. Please specify:




Amount of money at issue in Matter:

        1.           $0 to $1,000
        2.           $1,001 to $10,000
        3.           $10,001 to $50,000
        4.           $50,001 to $100,000
        5.           $100,001 to $500,000
        6.           $500,001 to $1,000,000
        7.           $1,000,001 to $5,000,000
        8.           $5,000,001 to $10,000,000
        9.           If more than $10,000,000,
                     state amount: $
        10.          Money not at issue.


Instructions from the Court:

1.      Re: filing and service of this Order:

        a. If Order is submitted to court by party(ies)

                (1) For electronic submission of orders, refer to Section 4 of the Court Manual.

                (2) The party(ies) submitting this Order must file the following with the court: (a) the original and one (1) copy
of this Order, and (b) a Proof of Service of Document which reflects service of this Order on the mediator, the alternate




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 3                                                                       F 702
         Case 1:20-ap-01077-VK                       Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                     Main Document     Page 4 of 9


mediator, the mediation program administrator (Hon. Barry Russell) and any individual(s) and/or entity(ies) and/or other
interested party(ies) as may be designated by the judge.

        b. If Order is prepared by the judge:

                (1) The following individual must serve a copy of this Order on the mediator, the alternate mediator, and the
mediation program administrator (Hon. Barry Russell):

                (2) The following additional individual(s) and/or entity(ies) and/or other interested party(ies) must be served
by the individual designated in note (b)(1) above with a copy of this Order: [Attach additional page(s) if necessary.]



                (3) The individual designated in note (b)(1) above must file an original Proof of Service which reflects service
of this Order on the mediator, the alternate mediator, the mediation program administrator, and the individual(s) and/or
entity(ies) and/or interested party(ies) listed in note 1(b) above.

2.      Other: [Attach additional page(s) if necessary.] The deadline to complete one full session of mediation is
March 15, 2021.



The parties are to comply with the provisions of Third Amended General Order No. 95-01.



IT IS SO ORDERED:

                                                                           ###




                   Date: November 13, 2020




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 4                                                                       F 702
Case 1:20-ap-01077-VK   Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52   Desc
                        Main Document     Page 5 of 9
           Case 1:20-ap-01077-VK   Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52       Desc
                                   Main Document     Page 6 of 9

                                   [EXHIBIT- PARTIES' SIGNATURE PAGE]




 SUBMITTED JOINTLY BY:

 Date: _ _ _ _ _ _ __                                 Plaintiff David Serer, Chapter 7 Trustee
                                                      Printed name of party


                                                      Signature of party

         I/ - I I - 2 l                               Brutzkus Gubner, by Tamar Terzian


                                                           -·v
 Date:
                                                      Printed Jn ame of party's attorney

                                                                   (         c -) .C::::     ::::>
                                                      (Signature             counsel)

Date:· - - - - - - - -                                Defendant Hormoz Ramy
                                                      (Name of party)
                                                              J



                                                      (Signature of party)

Date:- - - - - - - -                                  Mac E. Nehoray
                                                      (Name of party's counsel)


                                                      (Signature of party's counsel)




                                                              .I
              Case 1:20-ap-01077-VK                    Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                       Main Document     Page 7 of 9
                                                  [EXHIBIT - PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLY BY:

Date: _ _ _ _ _ _ __                                                          Plaintiff David Seror, Chapter 7 Trustee
                                                                              Printed name of party


                                                                              Signature of party

Date:- - - - - - - -                                                          Brutzkus Gubner, by Tamar Terzian
                                                                              Printed name of party's attorney


                                                                              (Signature of party's counsel)

Date: ,I I   -(I    - ]__.,,0



                                                                              (Signature of party)

Date: / / - / / -        2O




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 5                                                                       F 702
         Case 1:20-ap-01077-VK                       Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                     Main Document     Page 8 of 9

                                                  [EXHIBIT – PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLY BY:

Date:
                                                                              Printed name of party


                                                                              Signature of party

Date:
                                                                              Printed name of party's attorney


                                                                              (Signature of party's counsel)

Date:
                                                                              (Name of party)


                                                                              (Signature of party)

Date:
                                                                              (Name of party's counsel)


                                                                              (Signature of party's counsel)




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 5                                                                       F 702
         Case 1:20-ap-01077-VK                       Doc 9 Filed 11/13/20 Entered 11/13/20 15:57:52                                    Desc
                                                     Main Document     Page 9 of 9

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled ORDER ASSIGNING MATTER TO MEDIATION PROGRAM
AND APPOINTING MEDIATOR AND ALTERNATE MEDIATOR will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 12, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email address(es) stated
below:

    •   Siamak E Nehoray mac@nehoraylegalgroup.com
    •   David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
    •   Tamar Terzian tterzian@bg.law, ecf@bg.law
    •   United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL (indicate method for each person or entity served):
On (date) November 11, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.
Mediator: Meredith Jury, Turoci Bankruptcy Firm, 3845 10th Street, Riverside, CA 92501
Alternate Mediator: Howard Ehrenberg, SulmeyerKupetz, 333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071
Honorable Barry Russell, Mediation Program Administrator - 255 E. Temple, Room 1660, Los Angeles, CA 90012


                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (indicate
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I
served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on the judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 12, 2012                    ABBIE AU                                                   /s/ Abbie Au
 Date                            Printed Name                                                    Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                           Page 6                                                                       F 702
